HUTCHESON, Circuit Judge.
While I agree with the view the opinion expresses that in view of the complete failure of the appellant to present evidence to the commissioner in support of its claim, judgment should have gone against it on the merits, I cannot agree that the district judge was right in dismissing the claim for want of jurisdiction, and that his judgment should be affirmed. On the contrary, his judgment dismissing the cause for want of jurisdiction* should be reversed and the cause should be remanded with directions to enter judgment against appellant and for the United States on its claim.

 Samara v. United States, 2 Cir., 129 F.2d 594; Bethlehem Baking Co. v. United States, 3 Cir., 129 F.2d 490.